               Case: 21-01017       Doc: 13     Filed: 03/08/21     Page: 1 of 11




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA
IN RE:

KRYSTA NICOLE GENTRY,                                Case No. 20-13708-SAH
                                                     (Chapter 7)
Debtor.

JOHN MASHBURN, U.S. Bankruptcy Trustee
of the Bankruptcy Estate of Krysta Nicole
Gentry,
Plaintiff,
vs.                                                  Adv. Pro. No. 21-1017-SAH
KRYSTA NICOLE GENTRY;
WILLIAM T. HOLLIS; PAMELA
SUE HOLLIS; AND DKG
INVESTMENTS, LLC.
Defendants.

                       DEFENDANTS’ ANSWER TO COMPLAINT
                     TO DENY DISCHARGE OF DEBTOR, TO AVOID
                  FRAUDULENT OR PREFERENTIAL TRANSFERS AND
                    FOR TURNOVER OF PROPERTY AND/OR FUNDS

         COMES NOW Krysta Nicole Gentry (“Debtor”), William T. Hollis, Pamela Sue Hollis

and DKG Investments (collectively “Defendants”) and answers the allegations contained in the

Complaint To Deny Discharge Of Debtor, To Avoid Fraudulent Or Preferential Transfers And

For Turnover Of Property And/Or Funds (the “Complaint”) filed February 5, 2021 by John

Mashburn, United States Bankruptcy Trustee (“Trustee”) [Doc. 1]. Defendants consent to the

entry of final orders or judgments by this Court on any issues in this adversary proceeding

pursuant to F.R. Bankr. P. 7012. Unless specifically admitted, Defendants deny each and every

allegation in the Complaint and demand strict proof. Defendants answer the Complaint as

follows:

         1. Defendants admit the allegations in Paragraph 1.
       Case: 21-01017       Doc: 13       Filed: 03/08/21   Page: 2 of 11

                                          -2-


2. Defendants admit the allegations in Paragraph 2.

3. Paragraph 3 does not contain an allegation and does not require a response from

   Defendants. To the extent that Paragraph 3 seeks to impose liability, Defendants deny

   the allegations and demand strict proof.

4. Defendants consent to the entry of final orders or judgment by this Court on any issue

   in this adversary proceeding pursuant to Federal Rules of Bankruptcy Procedure

   7008.

5. Defendants admit that Debtor’s counsel at the time her bankruptcy was filed, Stephen

   Harry, filed her Schedules on November 20, 2020. To the extent that Paragraph 5

   seeks to impose liability, Defendants deny the allegations and demand strict proof.

6. Defendants admit the allegations in Paragraph 6.

7. Defendants admit the allegations in Paragraph 7.

8. Defendants admit that William T. Hollis and Pamela Sue Hollis are Debtor’s parents.

   To the extent that Paragraph 8 seeks to impose liability, Defendants deny the

   allegations and demand strict proof.

9. Defendants admit the allegations in Paragraph 9.

10. Paragraph 10 does not contain any allegations and does not require a response from

   Defendants. To the extent that Paragraph 10 seeks to impose liability, Defendants

   deny the allegations and demand strict proof.

11. Defendants admit that Debtor and her sister signed and recorded the 1/22/20 JT QC

   Deed. To the extent that Paragraph 11 seeks to impose liability, Defendants deny the

   allegations and demand strict proof.

12. The document speaks for itself. To the extent that Paragraph 12 seeks to impose

   liability, Defendants deny the allegations and demand strict proof.
       Case: 21-01017       Doc: 13      Filed: 03/08/21     Page: 3 of 11

                                         -3-


13. Defendants admit that William Hollis and Pamela Hollis signed and recorded the

   1/24/20 QC Deed. To the extent that Paragraph 13 seeks to impose liability,

   Defendants deny the allegations and demand strict proof.

14. The document speaks for itself. To the extent that Paragraph 14 seeks to impose

   liability, Defendants deny the allegations and demand strict proof.

15. Debtor admits that Bankr. Docket #1, Ques. No. 4, at p.2, does not list any business

   names or EIN’s, but denies any remaining allegations and demands strict proof.

   Further, Debtor states that it is not proper for business names and EIN’s to be listed

   on Form 101 of the Bankruptcy Petition for an individual debtor, only for a non-

   individual debtor.

16. Defendants admit that Debtor has used the business name of “DKG Investments,

   LLC” (“DKG”), but deny any remaining allegations in Paragraph 16 and demand

   strict proof.

17. Debtor admits that Debtor’s bankruptcy petition says that she does not rent her

   residence but deny any remaining allegations and demand strict proof. Debtor

   disclosed to her counsel at the time that she rented her residence and relied on counsel

   to disclose this in her bankruptcy petition.

18. Debtor admits that she rents her residence at 2800 NW 184th St., Edmond, OK 73012

   but deny any remaining allegations and demand strict proof.

19. Defendants admit the allegations in Paragraph 19. To the extent that Paragraph 19

   seeks to impose liability, Defendants deny the allegations and demand strict proof.

20. Defendants deny the allegations in Paragraph 20 and demand strict proof.

21. Debtor admits the allegations in Paragraph 21. To the extent that Paragraph 21 seeks

   to impose liability, Defendants deny the allegations and demand strict proof.
       Case: 21-01017       Doc: 13      Filed: 03/08/21     Page: 4 of 11

                                        -4-


22. Defendants deny the allegations in Paragraph 22 and demand strict proof.

23. Debtor admits that her bankruptcy petition says she does not own any “Non-publicly

   traded stock and interests in incorporated and unincorporated businesses, including an

   interest in an LLC, partnership, and joint venture.” To the extent that Paragraph 23

   seeks to impose liability, Defendants deny the same and demand strict proof.

24. Debtor admits that she owns an interest in DKG, but to the extent that Paragraph 24

   seeks to impose liability, Defendants deny the same and demand strict proof. Debtor

   told her bankruptcy counsel that filed her case that she owned DKG. Debtor relied on

   her attorney to include DKG in her bankruptcy petition.

25. Debtor admits that her bankruptcy petition says she does not “own or have any legal

   or equitable interest in any business-related property.” To the extent that Paragraph

   25 seeks to impose liability, Defendants deny the same and demand strict proof.

26. Defendants deny the allegations in Paragraph 26 and demand strict proof.

27. Debtor admits that her bankruptcy petition says that she does not “have other property

   of any kind you did not already list.” To the extent that Paragraph 27 seeks to impose

   liability, Defendants deny the same and demand strict proof.

28. Defendants deny the allegations in Paragraph 28 and demand strict proof.

29. Debtor admits that her bankruptcy petition says that she does not have any creditors

   who “have claims secured by your property.” To the extent that Paragraph 29 seeks to

   impose liability, Defendants deny the same and demand strict proof.

30. Defendants deny the allegations in Paragraph 30 and demand strict proof.

31. Debtor admits that her bankruptcy petition lists no information for a non-filing

   spouse. Further, Debtor states that she maintains a residence separate from her

   husband and, therefore, was not required to provide any information as alleged at
       Case: 21-01017       Doc: 13     Filed: 03/08/21     Page: 5 of 11

                                       -5-


   paragraph 31. To the extent that Paragraph 31 seeks to impose liability, Defendants

   deny the same and demand strict proof.

32. Defendants deny the allegation in Paragraph 32 and demand strict proof. Debtor was

   married on March 17, 2020. Debtor is separated from her husband and Debtor’s

   husband lives in a different residence than Debtor.

33. Debtor admits that her bankruptcy petition answers “no” on Schedule J. To the extent

   that Paragraph 33 seeks to impose liability, Defendants deny the same and demand

   strict proof.

34. Defendants deny the allegation in Paragraph 34 and demand strict proof. Debtor was

   married on March 17, 2020. Debtor is separated from her husband and Debtor’s

   husband lives in a different residence than Debtor.

35. Debtor admits that her Statement of Financial Affairs answers “no” as to income from

   employment or from operating a business during this year or the two previous

   calendar years. To the extent that Paragraph 35 seeks to impose liability Defendants

   deny the same and demand strict proof.

36. Debtor admits that her Statement of Financial Affairs answers “no” as to any other

   income during this year or the two previous calendar years. To the extent that

   Paragraph 36 seeks to impose liability, Defendants deny the same and demand strict

   proof.

37. Debtor admits her income amounts in Paragraph 37. To the extent that Paragraph 37

   seeks to impose liability, Defendants deny the same and demand strict proof. Debtor

   provided her bankruptcy counsel that filed her Petition with tax returns and pay stubs

   and relied on counsel to input that information into her bankruptcy petition.
       Case: 21-01017       Doc: 13     Filed: 03/08/21      Page: 6 of 11

                                        -6-


38. Debtor admits that her Statement of Financial Affairs answers “no” when asked

   “Within 1 year before you filed bankruptcy, were you a party in any lawsuit, court

   action, or administrative proceeding?” To the extent that Paragraph 38 seeks to

   impose liability, Defendants deny the same and demand strict proof.

39. Defendants deny the allegations in Paragraph 39 and demand strict proof. Debtor’s

   ex-husband filed an appeal against Judge Ryan to overrule the Judge’s decision in

   Debtor’s family court matter, she was not a party to the lawsuit. Debtor was named as

   an interested party, not by something she did, because she was a party in the original

   family court matter.

40. Debtor admits that her Statement of Financial Affairs answers “no” when asked

   “Within 2 years before you filed bankruptcy, did you sell, trade, or otherwise transfer

   any property to anyone, other than property transferred in the ordinary course of your

   business or financial affairs?” To the extent that Paragraph 40 seeks to impose

   liability, Defendants deny the same and demand strict proof.

41. Defendants admit Debtor transferred the Subject Property by the 1/22/20 JT QC

   Deed. To the extent that Paragraph 41 seeks to impose liability, Defendants deny the

   same and demand strict proof. Debtor had numerous conversations and exchanged

   emails and text messages with her bankruptcy counsel that filed her Petition about the

   transfers of the Subject Property prior to filing bankruptcy. Debtor relied on her

   attorney to disclose information that Debtor gave him.

42. Debtor admits that her Statement of Financial Affairs answers “no” when asked if

   within 4 years before filing bankruptcy Debtor had connections to businesses. To the

   extent that Paragraph 42 seeks to impose liability, Defendants deny the same and

   demand strict proof.
       Case: 21-01017        Doc: 13     Filed: 03/08/21      Page: 7 of 11

                                         -7-


43. Debtor admits she held an interest in real property rental in previous years and as a

   member/owner of DKG as of January 21, 2020. To the extent that Paragraph 43 seeks

   to impose liability, Defendants deny the same and demand strict proof. Debtor had

   numerous conversations and exchanged emails and text messages with bankruptcy

   counsel that filed her Petition and provided him with copies of her 2018 and 2019 tax

   returns prior to filing bankruptcy. Debtor relied on her attorney to disclose

   information that Debtor had given him.

44. Debtor admits the allegations in Paragraph 44. To the extent that Paragraph 44 seeks

   to impose liability, Defendants deny the same and demand strict proof.

45. Debtor denies the allegation in Paragraph 34 and demand strict proof. Debtor was

   married on March 17, 2020. Debtor is separated from her husband and Debtor’s

   husband lives in a different residence than Debtor.

46. Debtor admits that she testified that her Petition, Schedules and Statement of

   Financial Affairs were true, accurate and complete, however, Debtor had never been

   shown a copy of her Petition, Schedules and Statement of Financial Affairs prior to

   filing bankruptcy and relied on her attorney to prepare the documents based upon

   information that she had given him. Debtor does not have knowledge of what

   documents are filed and how to properly disclose information and relied on her

   attorney to complete the required paperwork completely and accurately.

47. Debtor denies the allegations in Paragraph 47 and demand strict proof. Debtor was

   not aware that the documents were signed under penalty of perjury. Debtor does not

   have knowledge of what documents are filed and how to properly disclose

   information and relied on her attorney to complete the required paperwork completely

   and accurately.
       Case: 21-01017       Doc: 13      Filed: 03/08/21     Page: 8 of 11

                                        -8-


48. Debtor denies the allegations in Paragraph 48 and demands strict proof. Debtor

   disclosed all information necessary to list and schedule all property interest as

   required by the Bankruptcy Code and Rules. To the extent that Debtor’s bankruptcy

   petition contained errors, the errors were not made purposefully to conceal property.

   Debtor does not have knowledge of what documents are filed and how to properly

   disclose information and relied on her attorney to complete the required paperwork

   completely and accurately.

49. Debtor denies the allegations in Paragraph 49 and demands strict proof. Debtor

   disclosed all information necessary to list and schedule all property interest as

   required by the Bankruptcy Code and Rules. To the extent that Debtor’s bankruptcy

   petition contained errors, the errors were not made purposefully to conceal property.

   Debtor does not have knowledge of what documents are filed and how to properly

   disclose information and relied on her attorney to complete the required paperwork

   completely and accurately.

50. Debtor denies the allegations in Paragraph 50 and demands strict proof. Debtor

   disclosed all information necessary to list and schedule all property interest as

   required by the Bankruptcy Code and Rules. To the extent that Debtor’s bankruptcy

   petition contained errors, the errors were not made purposefully to conceal property.

   Debtor does not have knowledge of what documents are filed and how to properly

   disclose information and relied on her attorney to complete the required paperwork

   completely and accurately.

51. Defendants deny the allegations in Paragraph 51 and demand strict proof. Debtor

   disclosed all information necessary to list and schedule all property interest as

   required by the Bankruptcy Code and Rules. To the extent that Debtor’s bankruptcy
       Case: 21-01017        Doc: 13     Filed: 03/08/21      Page: 9 of 11

                                         -9-


   petition contained errors, the errors were not made purposefully to conceal property.

   Debtor does not have knowledge of what documents are filed and how to properly

   disclose information and relied on her attorney to complete the required paperwork

   completely and accurately.

52. Defendants deny the allegations in Paragraph 52 and demand strict proof. Debtor

   disclosed all information necessary to list and schedule all property interest as

   required by the Bankruptcy Code and Rules. To the extent that Debtor’s bankruptcy

   petition contained errors, the errors were not made purposefully to conceal property.

   Debtor does not have knowledge of what documents are filed and how to properly

   disclose information and relied on her attorney to complete the required paperwork

   completely and accurately.

53. Defendants admit that the transfer of the Subject Property was made or incurred on or

   within 2 years before the date of the filing of the Petition. To the extent that

   Paragraph 53 seeks to impose liability, Defendants deny the same and demand strict

   proof. Debtor had numerous conversations and exchanged emails and text messages

   with her bankruptcy counsel about the transfers of the Subject Property prior to filing

   bankruptcy. Debtor relied on her attorney to disclose information that Debtor had

   given him.

54. Defendants deny the allegations in Paragraph 54 and demand strict proof. Debtor

   disclosed all information necessary to list and schedule all property interest as

   required by the Bankruptcy Code and Rules. To the extent that Debtor’s bankruptcy

   petition contained errors, the errors were not made purposefully to conceal property.

   Debtor does not have knowledge of what documents are filed and how to properly
             Case: 21-01017       Doc: 13     Filed: 03/08/21     Page: 10 of 11

                                              -10-


          disclose information and relied on her attorney to complete the required paperwork

          completely and accurately.

       55. Defendants deny the allegations in Paragraph 55 and demand strict proof.

       56. Defendants deny the allegations in Paragraph 56 and demand strict proof.

       57. Defendants deny the allegations in Paragraph 57 and demand strict proof.

       58. Defendants deny the allegations in Paragraph 58 and demand strict proof.

       59. Defendants deny the allegations in Paragraph 59 and demand strict proof.

       60. Defendants deny the allegations in Paragraph 60 and demand strict proof.

       61. Defendants deny the allegations in Paragraph 61 and demand strict proof.

       62. Defendants admit the allegations in Paragraph 62. To the extent that Paragraph 62

          seeks to impose liability, Defendants deny the same and demand strict proof.

       63. Paragraph 63 does not contain any allegations and does not require a response from

          Defendants. To the extent that Paragraph 63 seeks to impose liability, Defendants

          deny the allegations and demand strict proof.

       64. Paragraph 64 does not contain an allegation and does not require a response from

          Defendants To the extent that Paragraph 64 seeks to impose liability, Defendants

          deny the allegations and demand strict proof.

       65. Paragraph 65 does not contain any allegations and does not require a response from

          Defendants. To the extent that Paragraph 65 seeks to impose liability, Defendants

          deny the allegations and demand strict proof.

                                AFFIRMATIVE DEFENSES

       Defendants reserve the right to assert all affirmative defenses as they may become known

through discovery.
              Case: 21-01017       Doc: 13   Filed: 03/08/21    Page: 11 of 11

                                             -11-


       WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff take nothing

by way of the Complaint To Deny Discharge Of Debtor, To Avoid Fraudulent Or Preferential

Transfers And For Turnover Of Property And/Or Funds (the “Complaint”) filed February 5,

2021 by John Mashburn, United States Bankruptcy Trustee (“Trustee”) [Doc. 1] and for such

other relief as the Court deems equitable.

                                               Respectfully submitted,


                                               /s/Gary D. Hammond
                                               GARY D. HAMMOND, #013825
OF COUNSEL:

MITCHELL& HAMMOND
An Association of Professional Entities
512 N.W. 12th Street
Oklahoma City, Oklahoma 73103
405.216.0007 Telephone
405.232.6358 Facsimile
gary@okatty.com Email
ATTORNEYS FOR KRYSTA GENTRY,
WILLIAM T. HOLLIS, PAMELA SUE
HOLLIS AND DKG INVESTMENTS, LLC

                                CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2021, a true and correct copy of this document was
electronically served using the CM/ECF system and mailed, postage prepaid, to:

       John Mashburn
       John D. Mashburn, Attorney at Law, PC
       1616 E. 19th Street, Suite 301A
       Edmond, OK 73013
                                               /s/ Gary D. Hammond
                                               Gary D. Hammond
